SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 17, 2007 SOUTHCREST FINANCIAL GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Georgia 000-51287 58-2256460 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 600 North Glynn Street, Suite B, Fayetteville, GA 30214 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (770) 461-2781 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operation and Financial Condition. The purpose of this Current Report on Form 8-K is to file SouthCrest Financial Group, Inc.’s earnings release for the quarter and six months ended June 30, 2007. Item 9.01.Financial Statements and Exhibits. 99.1Press release dated August 17, 2007.(Furnished, but not “filed” for purposes of liability under Section 18 of the Securities Exchange Act of 1934, as amended.) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHCREST FINANCIAL GROUP, INC. Dated: August 23, 2007 By: /s/ Douglas J. Hertha Douglas J. Hertha Senior Vice President, Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit 99.1 Press Release dated August 17, 2007
